DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 3/28/22 has been entered.  Claims 20 and 32- 37 are amended.  Claims 20- 40 are being addressed by this Action.
Response to Arguments
Applicant’s amendment to claim 20 incorporating some of previously presented claim 32 and including newly added limitations regarding a plurality of non- scoring elements and a plurality of scoring elements interwoven with one another such that the plurality of scoring elements cross over and under the plurality of non-scoring elements, and wherein the stent-like structure comprises more non-scoring elements crossing scoring elements than scoring elements crossing non-scoring elements has changed the scope of the claim.
Applicant’s arguments, see third paragraph of p. 7 of applicant’s Remarks, filed 3/28/22 with respect to the rejection of amended claim 20 (which incorporated previously presented claim 32) under 35 U.S.C. § 103 as unpatentable over Fischell in view of Diamant have been fully considered and are persuasive because Fischell in view of Diamant does not disclose, teach or suggest the above newly added limitations.  Therefore, the previous prior art rejections of claim 20- 40 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection under Double Patenting is made in view of claim 1 and claim 12 of U.S. Patent No. 9,277,935 B2 in view of Fischell et al. (US Pat. No. 5,730,698).  It is noted that applicant’s arguments regarding Diamant are directed to the scoring element crossing non-scoring element feature, for which the newly added reference(s) are relied upon.
Specification
The disclosure is objected to because of the following informalities:
All figures in the Brief Description of the Drawings should be described individually.  As such, the grouped descriptions of drawings in Ps. [0064] and [0066] are incorrect.  See MPEP 608.01(f).
Appropriate correction is required.
Claim Objections
Claim 31 is objected to because of the following informalities:  lines 1- 2 ‘removing the expandable from the body lumen’ should be amended to - - removing the expandable element from the body lumen - - to correct an apparent typographical error.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  lines 1- 3 ‘scoring a lesion or an occlusion in the body lumen with the stent-like structure is expanding or when the stent-like structure is in the expanded configuration’ should be amended to - - scoring a lesion or an occlusion in the body lumen when the stent-like structure is expanding or when the stent-like structure is in the expanded configuration - - to maintain consistent terminology within the claim and/or correct an apparent typographical error.  Appropriate correction is required.  Claims 33- 37 are objected to for being dependent off claim 32.
Claim 35 is objected to because of the following informalities:  lines 1- 3 ‘wherein one or more of the plurality of scoring elements and one or more of the plurality of non-scoring elements are helically wound in the same direction’ should be amended to - - wherein the one or more of the plurality of scoring elements and the one or more of the plurality of non-scoring elements are helically wound in the same direction - - since it is clear that claim 35 further limits the same one or more of the plurality of scoring elements and one or more of the plurality of non-scoring elements recited in claim 33, amending claim 35 provides for proper antecedent basis.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Application claims 20- 22, 26, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12- 13 of U.S. Patent No. 9,277,935 B2 in view of Fischell et al. (US Pat. No. 5,730,698).  U.S. Patent No. 9,277,935 B2 is cited in the IDS filed 9/25/20.  Fischell is cited in the Non-Final Office Action, mailed 9/28/21.
Regarding application claims 20 and 26, claim 1 and claim 12 of U.S. Patent No. 9,277,935 B2 claims 
a medical device to a target site in a body lumen, the medical device comprising (A medical device for treating a target site in a body lumen, the medical device comprising) (See claim 1 of 9,277,935 B2): 
an expandable element and a stent-like structure mounted coaxially over the expandable element, wherein the expandable element is expanded to urge the stent like structure against the body lumen (The medical device of claim 1, further comprising an expandable element, wherein the stent-like structure is disposed over the expandable element, and wherein the expandable element is expandable to urge the stent-like structure radially outward against an inner wall of the body lumen) (See claim 12 of U.S. Patent No. 9,277,935 B2), 
wherein the stent-like structure comprises a plurality of non- scoring elements and a plurality of scoring elements interwoven with one another such that the plurality of scoring elements cross over and under the plurality of non-scoring elements, and wherein the stent-like structure comprises more non-scoring elements crossing scoring elements than scoring elements crossing non-scoring elements (a stent-like structure comprising a plurality of scoring filaments and a plurality of scoring filaments and a plurality of non-scoring filaments interwoven with one another such that the plurality of scoring filaments cross over and under the plurality of non-scoring filaments, …, wherein the stent-like structure comprises more non-scoring filaments crossing over and under scoring filaments than scoring filaments cross over and under non-scoring filaments) (See claim 1 of U.S. Pat. No. 9,277,935 B2).
Regarding application claim 22, the claims of U.S. Patent No. 9,277,935 B2 are silent to the stent like structure as a laser cut stent, however the examiner takes official notice that laser cut stents were well known stents used in medical devices.  As U.S. Patent No. 9,277,935 B2 claims the use of a stent in a medical device, it would have been obvious to one of ordinary skill in the art to use well known medical stent types, such as and including laser cut stents as claimed.
Regarding application claim 28, claim 13 of U.S. Patent No. 9,277,935 B2 further claims wherein the expandable element comprises an inflatable balloon (See claim 13 of U.S. Patent No. 9,277,935 B2).
While claim 1 and claims 12- 13 of U.S. Pat. No. 9,277,935 B2 claim a medical device for treating a target site in a body lumen, including an expandable element or balloon and a stent-like structure, claim 1 and claims 12- 13 of U.S. Pat. No. 9,277,935 B2 do not claim 
(application claims 20 and 28) a method for treating a target site in a body lumen.
However, Fischell teaches a method for treating a target site in a body lumen including an expandable element (23, 23’, 23’’) and a stent-like structure (31, 31’), Fischell teaches
(application claim 20) a method for treating a target site in a body lumen, the method comprising: 
advancing a medical device to a target site in a body lumen, the medical device comprising an outer sheath (32) (Figs. 1, 3A- 5, 7, 9), an inner sheath (21) (Figs. 1- 9) disposed coaxially within the outer sheath (32), an expandable element (23, 23’, 23’’) (Figs. 2- 3B, 5- 9) attached to a distal end of the inner sheath (21), and a stent-like structure (31, 31’) (Figs. 1- 3A, 5- 8) mounted coaxially over the expandable element (23) (See Fischell claim 18, step (a); Col. 3, l. 60- Col. 4, l. 10 - - Figure 1 shows pre-deployment configuration); 
expanding the expandable element (23, 23’, 23’’), thereby expanding the stent-like structure (31, 31’) from a collapsed configuration (Fig. 1 - - 23, 31) to an expanded configuration (Figs. 5, 7 - - 23’, 23’’, 31’), for a first period of time (See Fischell claim 18, step (b); Col. 4, l. 57- Col. 5, l. 5 - - expanded balloon configuration is labelled 23’ causes stent 31 to expand to expanded stent configuration 31’ as shown in Figs. 5 and 6; Col. 5, l. 6- 32 - - since the inflated balloon 23’ is deflated after accomplishing the fixation of proximal end of stent 31’ to shaft 22, the first period of time is interpreted as the period of time required by the physician to make the sliding and locking motions); 
collapsing the expandable element (23, 23’, 23’’) after the first period of time (claim 18, step (e); Col.5, l. 6- 32 - - after proximal end of stent 31’ is fixed to shaft 22, inflated balloon 23’ is deflated to form deflated balloon configuration 23’’ shown in Figs. 7 and 8); 
maintaining the stent-like structure (31, 31’) in the expanded configuration for a second period of time after collapsing the expandable element (23, 23’, 23’’) (See Fig. 7 - - 23’’, 31’), wherein the second period of time is longer than the first period of time (See Fischell claim 18, step (f); See Fig. 10 chart of radiation exposure times; Col. 5, l. 66- Col. 6, l. 12- - since blood can readily flow through passageway 60 between expanded stent-like structure 31’ and collapsed expandable element 23’’, 15- 60 minutes or a pre-determined time period of irradiation can be achieved; Col. 5, l. 6- 32 - - since the inflated balloon 23’ is deflated after accomplishing the fixation of proximal end of stent 31’ to shaft 22, the first period of time is interpreted as the period of time required by the physician to make the sliding and locking motions, which is interpreted as shorter than the second period of time of 15- 60 minutes); 
collapsing the stent-like structure (31, 31’) from the expanded configuration (Figs. 5, 7 - - 31’) to the collapsed configuration (Fig. 1 - - 31) after the second period of time (See Fischell claim 18, steps (g, h); Col. 6, l. 13- 21 - - stent returns to pre-deployment configuration); 
removing the expandable element (23) from the body lumen (See Fischell claim 18, steps h, I; Col. 6, l. 13- 21 - - entire system removed from patient); and 
removing the stent-like structure (31) from the body lumen (See Fischell claim 18, steps h, I; Col. 6, l. 13- 21 - - entire system removed from patient);
(application claim 28) wherein the expandable element (23, 23’, 23’’) comprises a balloon and wherein expanding the expandable element (23, 23’, 23’’) comprises inflating the balloon (Col. 5, l. 6- 32 - - balloon 23’ is inflated).
It would have been obvious to one having ordinary skill in the art to modify claim 1, claim 12 and claim 13 of U.S. Pat. No. 9,277,935 B2 to include the method steps of advancing the medical device, expanding the expandable element or balloon by inflation thereby expanding a stent-like structure, collapsing the expandable element, maintaining the expanded stent-like structure, collapsing the stent-like structure and removing the expandable element and stent-like structure as taught by Fischell since utilizing an expandable element or balloon and a stent-like structure to hold dissected plaque against a vessel wall for an extended period of time was well known in the art and would have yielded predictable results, namely moving intimal dissection away from the central lumen of an artery, thereby improving blood flow (Fischell - - Col. 1, l. 51- Col. 2, l. 3).
Regarding application claim 21, claim 1 and 12 of U.S. Patent No. 9,277,935 B2 in view of Fischell claims the method of application claim 20.  It is noted that claim 12 of U.S. Patent No. 9,277,935 B2 depends from and incorporates the limitations of claim 1.  Claim 12 claims a stent-like structure but does not claim any further limitations regarding the stent-like structure.  Claim 2 of U.S. Patent No. 9,277,935 B2 depends from and incorporates the limitations of claim 1.  Claim 2 claims wherein the stent-like structure comprises a tubular mesh braid.  It would have been obvious to or within the general skill of a person having ordinary skill in the art to modify claim 12 to include the limitations of claim 2 such that the claims of U.S. Patent No. 9,277,935 B2 are considered to make obvious the stent-like structure comprises a tubular mesh braid as claimed; To use a claimed type of stent like structure, wherein a stent like structure is claimed would have been obvious and well within the purview of one of ordinary skill in the art.  As such, application claim 21 is not patentably distinct from claim 12 in view of claim 2.

Application claims 32- 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 9,277,935 B2 in view of Fischell et al. (US Pat. No. 5,730,698) as applied to application claim 20 above, and in further view of Diamant et al. (US Pub. No. 2011/0082483 A1).  Diamant is cited in the IDS filed 9/25/20.  
Regarding application claim 32, claim 1 and claim 12 of U.S. Patent No. 9,277,935 B2 in view of Fischell claim the method of application claim 20, claim 1 of U.S. Patent No. 9,277,935 B2 further claims wherein the plurality of non-scoring elements are configured to radially support the body lumen when the stent-like structure is in the expanded configuration (wherein the plurality of non-scoring filaments are configured to radially support the body lumen after the stent-like structure has been expanded therein) (See claim 1 of U.S. Patent No. 9,277,935 B2).
While claim 1 and claim 12 of U.S. Pat. No. 9,277,935 B2 claim a medical device for treating a target site in a body lumen, including an expandable element and a stent-like structure, claim 1 and claim 12 of U.S. Pat. No. 9,277,935 B2 do not claim 
(application claim 32) further comprising scoring a lesion or an occlusion in the body lumen when the stent-like structure is expanding or when the stent-like structure is in the expanded configuration.
However, Diamant teaches a cutting balloon assembly (10) (Figs. 1- 2) for dilation and treatment of fibrotic lesions (P. [0013]) including an expandable balloon (12) (Figs. 1- 2) and a stent-like structure (13) (Fig. 2) disposed around the expandable balloon (12), Diamant teaches
(application claim 32) further comprising scoring a lesion or an occlusion in the body lumen with the stent-like structure (13) while the stent-like structure (13) is expanding or when the stent-like structure (13) is in the expanded configuration, wherein the stent-like structure (13) comprises a plurality of scoring elements (23) (Fig. 2) (Diamant - - Ps. [0004], [0069], [0072] - - in operation, the scoring elements 23 can incise a calcinated and other hard stenosed region and leave scores and grooves thereon during a dilation procedure. Such grooves may facilitate a further positioning of a stent at the scored place to enhance the efficiency of the dilation of a stenosis).
It would have been obvious to one having ordinary skill in the art to modify claim 1 and claim 12 of U.S. Pat. No. 9,277,935 B2 in view of Fischell to include the method step of scoring a lesion or an occlusion in the body lumen when the stent-like structure is expanding or when the stent-like structure is in the expanded configuration as taught by Diamant since incising a calcinated and other hard stenosed regions and subsequently leaving scores and grooves thereon during a dilation procedure was well known in the art and would have yielded predictable results, namely facilitating a further positioning of a stent at the scored place for dilation of a blood vessel, thereby enhancing the efficiency of the dilation of a stenosis to improve blood flow (Diamant - - Ps. [0004], [0069], [0072]).

Regarding application claims 33, claims 1 and 12 of U.S. Patent No. 9,277,935 B2 in view of Fischell and Diamant claim the method of application claim 32, claim 5 of U.S. Patent No. 9,277,935 B2 further claims wherein one or more of the plurality of scoring filaments or the plurality of non-scoring filaments are non-axial.
It is noted that claim 12 of U.S. Patent No. 9,277,935 B2 depends from and incorporates the limitations of claim 1.  Claim 12 claims a stent-like structure but does not claim any further limitations regarding the stent-like structure.  Claim 5 of U.S. Patent No. 9,277,935 B2 depends from and incorporates the limitations of claim 1.  It would have been obvious to or within the general skill of a person having ordinary skill in the art to modify claim 12 to include the limitations of claim 5 such that the claims of U.S. Patent No. 9,277,935 B2 are considered to make obvious wherein one or more of the plurality of scoring elements or the plurality of non-scoring elements are non-axial; To use a claimed configuration for the scoring and non-scoring elements, wherein said elements are claimed would have been obvious and well within the purview of one of ordinary skill in the art.  As such, application claim 33 is not patentably distinct from claim 12 in view of claim 5.

Regarding application claim 34, claims 1 and 12 of U.S. Patent No. 9,277,935 B2 in view of Fischell and Diamant claim the method of application claim 32, claim 6 of U.S. Patent No. 9,277,935 B2 further claims wherein one or more of the plurality of scoring filaments or the plurality of non-scoring filaments are helically wound over a longitudinal axis of the stent-like structure.
It is noted that claim 12 of U.S. Patent No. 9,277,935 B2 depends from and incorporates the limitations of claim 1.  Claim 12 claims a stent-like structure but does not claim any further limitations regarding the stent-like structure.  Claim 6 of U.S. Patent No. 9,277,935 B2 depends from and incorporates the limitations of claim 5 and claim 1.  It would have been obvious to or within the general skill of a person having ordinary skill in the art to modify claim 12 to include the limitations of claim 6 such that the claims of U.S. Patent No. 9,277,935 B2 are considered to make obvious wherein one or more of the plurality of scoring elements or the plurality of non-scoring elements are helically wound over a longitudinal axis of the stent-like structure; To use a claimed configuration for the scoring and non-scoring elements, wherein said elements are claimed would have been obvious and well within the purview of one of ordinary skill in the art.  As such, application claim 34 is not patentably distinct from claim 12 in view of claim 6.

Regarding application claim 35, claims 1 and 12 of U.S. Patent No. 9,277,935 B2 in view of Fischell and Diamant claim the method of application claim 32, claim 7 of U.S. Patent No. 9,277,935 B2 further claims wherein one or more of the plurality of scoring filaments or the plurality of non-scoring filaments are helically wound in the same direction.
It is noted that claim 12 of U.S. Patent No. 9,277,935 B2 depends from and incorporates the limitations of claim 1.  Claim 12 claims a stent-like structure but does not claim any further limitations regarding the stent-like structure.  Claim 7 of U.S. Patent No. 9,277,935 B2 depends from and incorporates the limitations of claims 6, 5 and 1.  It would have been obvious to a person having ordinary skill in the art to modify claim 12 to include the limitations of claim 7 such that the claims of U.S. Patent No. 9,277,935 B2 are considered to make obvious wherein one or more of the plurality of scoring elements and one or more of the plurality of non-scoring elements are helically wound in the same direction; To use a claimed configuration for the scoring and non-scoring elements, wherein said elements are claimed would have been obvious and well within the purview of one of ordinary skill in the art.  As such, application claim 35 is not patentably distinct from claim 12 in view of claim 7.

Regarding application claim 36, claims 1 and 12 of U.S. Patent No. 9,277,935 B2 in view of Fischell and Diamant claim the method of application claim 32, claim 10 of U.S. Patent No. 9,277,935 B2 further claims wherein a cross-section of each scoring filament has one or more of a pointed, triangular, or rectangular shape.
It is noted that claim 12 of U.S. Patent No. 9,277,935 B2 depends from and incorporates the limitations of claim 1.  Claim 12 claims a stent-like structure but does not claim any further limitations regarding the stent-like structure.  Claim 10 of U.S. Patent No. 9,277,935 B2 depends from and incorporates the limitations of claim 1.  It would have been obvious to or within the general skill of a person having ordinary skill in the art to modify claim 12 to include the limitations of claim 10 such that the claims of U.S. Patent No. 9,277,935 B2 are considered to make obvious wherein a cross-section of each scoring element has one or more of a rounded, pointed, triangular, or rectangular shape; To use a claimed configuration for the scoring and non-scoring elements, wherein said elements are claimed would have been obvious and well within the purview of one of ordinary skill in the art.  As such, application claim 36 is not patentably distinct from claim 12 in view of claim 10.

Regarding application claim 37, claims 1 and 12 of U.S. Patent No. 9,277,935 B2 in view of Fischell and Diamant claim the method of application claim 32, claim 11 of U.S. Patent No. 9,277,935 B2 further claims wherein a cross-section of each non-scoring filament has one or more of a flat, rounded, rectangular, or cylindrical shape.
It is noted that claim 12 of U.S. Patent No. 9,277,935 B2 depends from and incorporates the limitations of claim 1.  Claim 12 claims a stent-like structure but does not claim any further limitations regarding the stent-like structure.  Claim 11 of U.S. Patent No. 9,277,935 B2 depends from and incorporates the limitations of claim 1.  It would have been obvious to or within the general skill of a person having ordinary skill in the art to modify claim 12 to include the limitations of claim 11 such that the claims of U.S. Patent No. 9,277,935 B2 are considered to make obvious wherein a cross-section of each non-scoring element has one or more of a flat, rounded, rectangular, or cylindrical shape; To use a claimed configuration for the scoring and non-scoring elements, wherein said elements are claimed would have been obvious and well within the purview of one of ordinary skill in the art.  As such, application claim 36 is not patentably distinct from claim 12 in view of claim 11.

Allowable Subject Matter
Claims 20- 22, 26, 28 and 32- 37 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome the rejection based on nonstatutory double patenting, set forth in this Office Action.  Additionally, claims 32- 37 require appropriate correction(s) to overcome the claim objection(s), set forth in this Office action.
Claims 23- 25, 27, 29- 31 and 38- 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Additionally, claim 31 requires appropriate correction(s) to overcome the claim objection(s), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the stent-like structure comprises a plurality of non- scoring elements and a plurality of scoring elements interwoven with one another such that the plurality of scoring elements cross over and under the plurality of non-scoring elements, and wherein the stent-like structure comprises more non-scoring elements crossing scoring elements than scoring elements crossing non-scoring elements.  
Cited reference Diamant et al. (US Pub. No. 2011/0082483 A1) discloses scoring elements 23 (See Fig. 2) that could be in the form of dedicated elements attached to or placed around the filaments forming the scoring mesh 13 wherein examples of the dedicated elements forming the scoring elements include, but are not limited to, ferrules with cutting edges placed around the filaments and blades attached to the filaments (P. [0071]).  Even though Diamant discloses that the scoring elements 23 may be mounted in points of intersection of the filaments or other locations (P. [0071]), Diamant does not teach or suggest, alone or in combination, arranging scoring elements 23 such that the plurality of scoring elements cross over and under the plurality of non-scoring elements, and wherein the stent-like structure comprises more non-scoring elements crossing scoring elements than scoring elements crossing non-scoring elements.  See third paragraph of p. 7 of applicant’s Remarks, filed 3/28/22.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             
/KELLY J BEKKER/           Supervisory Patent Examiner, Art Unit 3771